 KIMBLE GLASSCOMPANY577according to the shift he would have worked, had he not been laid off because hewore a "Don't be a Scab!" button.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONcLusIONs OF LAW1.DistrictNo. 55, International Association of Machinists, A.F.L., is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire or tenure of employment of the em-ployees whose names are set forth in footnote 11,supra,the Respondent, Cater-pillar Tractor Co., has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.3. By promulgating a rule against the wearing of the button bearing the words"Don't be a Scab!" and by prohibiting its employees from the wearing of the de-scribed button, the Respondent, Caterpillar Tractor Co., has interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed to themand each of them in Section 7 of the Act, in that it has interfered with the rightsof employees to engage in concerted activity for the purpose of collective bargain-ing or other mutual aid or protection in contravention of Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted frompublication.]Kimble Glass CompanyandInternationalUnionof Electrical,Radio andMachine Workers, CIO.Case No. 9-CA-719. August11,1955DECISION AND ORDEROn April 20, 1954, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the,copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.aThe rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's conclusions and recom-mendations with the following modifications : 31.We agree with the Trial Examiner that the Respondent violatedthe Act by promulgating a rule prohibiting employees from wearing'As the record and exceptions and brief adequately present the positions of the parties,we deny the Respondent's request for oral argument.0 Although we may have some doubt as to the correctness of the Trial Examiner's rul-ings on the admissibility of certain evidence offered by the Respondent, we have consid-ered this evidence, much of which was cumulative, and find that it is insufficient to war-rant a determination contrary to that reached herein.sWe have carefully examined the record and find no substantial basis for the Respond-ent's charge of bias and prejudice against the Trial Examiner.113 NLRB No. 58. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion badges on company property and by discharging 21 namedemployees for disobeying this rule.In the recentBoeing Airplanecase,' the Board reaffirmed the well-recognized principle that a rule prohibiting the wearing of union in-signia in the plant interferes with employees' organizational rightsunless specialcircumstances make the rule necessary in order to main-tain discipline and uninterrupted production eThe Respondent doesnot challenge the validity of this principle but contends thatspecialcircumstances existed which justified the adoption and enforcement ofthe no-badge rule.We do not agree with this contention.The evidence in the record establishes that for a number of yearsthe Glass Bottle Blowers Association, AFL, has been the exclusivebargaining representative for the Respondent's approximately 1,500production and maintenance employees.At the time the events here-inafter narrated occurred, the existing contract contained union-security and no-strike provisions. In July 1953, about 5 weeks beforethe expiration of this agreement, the International Union of Electri-cal, Radio and Machine Workers, CIO, began its campaignto organizethe Respondent's employees.As part of this campaign, and shortlyafter its commencement,severalemployees appeared at work wearingbadges with the inscription "IUE-CIO."At that time there was noplant rule against wearing union insignia, and, indeed, it had beenthe established practice for certain employees, members of the GBBA,to wear the union insignia of their organization.With the appearanceof the rival union buttons, William Lewis, a GBBA executive boardmember, complained to Plant Manager Gatti that the wearing of therival insigniawas causinga tense and serious situation in the plantand that therewas astrong possibility of violence.Although Gattiadmittedly did not take Lewis' statement seriously, he neverthelesstold him that he would investigate the matter and confer with himagainif necessary.On August 14 the Respondent promulgated arule, effective immediately, prohibiting the wearing of any union in-signia orbadges on company property "at any time. Because 21 IUEadherents continued to wear their union badges, the Respondent, onAugust,19 and 20, discharged these employees. There can be no ques-tion that the inscription on the union badges was neither offensive norinflammatory.The incidents, which the Respondent asserts justified the adoptionof the rule, consist essentially of a series of warnings by GBBA offi-cials to the Respondent that violence and work stoppages would ensueunless the Respondent prohibited the wearing of the buttons by therival union adherents. It was made clear to the Respondent that theiropposition to the wearing of the buttons stemmed from their resent-'Boeing Airplane Company,103 NLRB 1025,enfd. with mod.,216 F. 2d 269(C. A. 9).a Cf. Republic Aviation Corp.v.N. L.R. B.; 324 U. S. 793;Caterpillar Tractor Co.,113 NLRB 553. KIMBLE GLASS COMPANY579ment that another union was seeking to organize the plant. In addi=tion, the Respondent relies on various threats of violence and workstoppages by a number of employees, members of the GBBA.6 Thus,sometime between August 6 and 14, Lewis, a GBBA executive boardmember, reported that a machine operator had threatened personalviolence if CIO buttons continued to be worn; and Clark, superin-tendent in the hot end department, reported that Fred Trimmer, amachine operator, and Royce Frazier, machine operator and unionsteward, had indicated to Clark that they would walk out if anyemployee wearing a CIO button was put on their machines.Also,employee Llewelyn Thiel told Ross, Gatti's administrative assistant,that if the buttons were not voluntarily taken off, they would beforcibly removed.Thiel, however, admitted at the hearing that hedid not know whether he personally would have committed anyviolence.In a plant of approximately 1,500 or more employees, we do notbelieve that-the situation there prevailing, as indicated in the evidencethe Trial Examiner received and the evidence he excluded, constitutedthe special circumstances contemplated by theBoeingprinciple whichwarranted depriving employees of their rights to wear union insigniain aid of their organizing campaign to supplant the GBBA.' In ouropinion, "special circumstances" require more than an employer'ssubmission to the demands of an incumbent union or its members toprevent adherents of a rival union from exercising their legitimateself-organizational rights.Indeed, it has long been the settled lawthat an employer cannot excuse his interference with employees'rights because of pressure exerted upon him by a union.'Yet, thisappears to be precisely the case here. Instead of taking appropriatemeasures against the employees who threatened violence and a workstoppage, as would normally be expected, the Respondent took thecourse of least resistance and adopted the no-badge rule to the detri-ment of fellow employees seeking to exercise their legitimate rights.9In fact, with respect to the threatened work stoppages we note thatE Some of the proffered evidence excluded by the Trial Examiner dealt with similarstatements by other employeesit appeals that these statements were not brought to theRespondent's attention before the no-badge rule was adopted.7 Contrary to our dissenting colleague's opinion, the facts found by the court inBoe-ing Airplane Co v. N L R. B,216 F. 2d 269 (C. A. 9), are plainly distinguishable fromthose in the present caseIn that case, the court found an incendiary situation in theplant stemming from a history of violence and intimidation during a recent illegal strike.Moreover, we note that despite such history of violence and intimidation, the court di-rected the reinstatement of a union steward discharged by the employer for wearing aunion steward button81V. L. R. B. v. Hudson Motor Car Company,128 F. 2d 528 (C A.6) ; McQuay-NorrisManufacturing Co. v N. L. R. B,116 F. 2d 748 (C. A.7) ; N. L R. B. v. Puerto RicoSteamship Association,211 F. 2d 274 (C. A. 1).8Although employee Thiel testified that he was told by management that he or anyother employee would be disciplined and subject to discharge if he got into a fight, thereisno evidence, nor does the Respondent assert, that the Respondent sought to calm theallegedly disturbed atmosphere by disciplining in anymannerthose who uttered threatsof violence or work stoppage. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch work stoppages would have been in clear violation of the Re-spondent's contract with the GBBA.10Moreover, threats of workstoppages cannot be considered like threats of violence in determiningwhether special circumstances exist for modifying the statutory rightsof employees.Strike threats offer no justification for limiting em-ployee's organizational rights."While some circumstances may per-mit modification of employee rights in the interest of maintainingproduction," inour opinion, such circumstances are limited to thosewhich interrupt the carrying on of production when employees are atwork, not those which might affect production as a result of em-ployees'withholding their services in a labor dispute because theemployer does not meet their demands.Our dissentingcolleague,however, apparently treats threats to strike equally with threats ofviolence as justification for the proscription of the right to wear unionbuttons.Moreover, although the Respondent drafted a set of instructionsto its supervisors concerning the rights of employees and instructedsupervisors to warn employees that they would be subject to dischargeif they engaged in acts of violence, it did not use plantwide publicityor the sanction of top management to inform all employees of thesematters asit did in announcing the no-button rule.On the contrary,when on August 13, the day before the no-button rule was posted,the Respondent's personnel director observed some employees engag-ing in loud conversations and catcalls about other employeeswearing"IUE-CIO" buttons, he did not condemn the shoutingor caution em-ployees againstparticipating in such disorder, but instead requestedthe IUE-CIO adherents to remove their buttons.Again, on August20,when employees directed catcalls and derogatoryremarks at agroup of IUE-CIO advocates who were withthe plant manager'sadministrative assistant, that official took no steps to stopsuch- mis-conduct.The plant manager, himself, when questioned by an em-ployee asto why a newrule was necessaryin view of theexisting ruleagainst fighting, simplyassertedthat he could make any rule he sawfit.It isdifficult to believe that the Respondent could nothave main-tained completeorder and efficiency by makingclear toemployees15 The Trial Examiner excluded evidence offered by the Respondent to show that on anearlier occasion employees were not deterred by the no-strike clause in its contract withGBBA from engaging in a wildcat strike over a matter not relating to the wearing ofunion buttons.Even if we were to accept such evidence as relevant,we would not bepersuaded to conclude that the disregard of the no-strike provision on one occasion justi-fied the Respondent in curtailing a statutory right particularly where there is no evidencethat the Respondent had attempted to assert its rights under the contract and thus makeclear to the employees that it would not tolerate such breaches of contract obligation inthe future.n See cases cited in footnote 7, above ;N. L. R. B.v. StarPublishing Company,97 F. 2d465 (C.A. 9) ;The Englander Company, Inc.,108 NLRB 38;Wyandotte Chemicals Cor-poration,108 NLRB 1406-'SeePeyton Packing Company, Inc.,49 NLRB 828, 843;May Department Stores Com-pany, 59 NLRB 976,980, enfd. 154 F.2d 533(C. A. 8), cert. denied 329 U. S. 725. KIMBLE GLASSCOMPANY581that it would punish violation of rules against disorder and interrup-tion of production and by directing its managerial powers to that endrather than to banning union insignia. Disciplinary measures are cus-tomarily used not merely as punishment for infractions of rules butas a meansof deterring misconduct.The Respondent also contends that it was not required to awaitan actualoutbreak of violence before taking appropriate measures to.prevent it and therefore that it was privileged to adopt the no-badgerule as a meansto that end.While an employer may not be requiredto wait for actual violence to occur in all circumstances, nevertheless,in balancing the rights of employees to engage in reasonable and legiti-mate union activities as against the rights of management to maintaindiscipline and avoid interruption to production, we believe that inthe circumstances of this case it was incumbent upon the Respondentto attempt to enjoin the abusive conduct before it prohibited other-wise proper organizational activity and established as a condition ofemployment that employees abandon their statutory rights in orderto forestall the misconduct.Whether all the facts and circumstancessurrounding the promulgation of the no-button rule were such as tojustify restricting the employees in the exercise of their statutory rightto wear union buttons is the issue in the case which the Board is dutybound to decide. It is pointless to speak about substituting the Board'sjudgment for the Respondent's as to the selection of methods to copewith the situation.So, too, is it irrelevant to talk about the Respond-ent's good-faith motivation 13 which the dissent also adverts to.As we find that no such special circumstances existed in this caseas would justify the no-badge rule, we find that the Respondent vio-lated Section 8 (a) (1) by its adoption.We further find that, asthe 21 named employees were discharged for disobeying this invalidrule, they were discriminated against within the meaning of Section8 (a) (3) and(1) of theAct.142.At the hearing, the General Counsel was permitted, with theRespondent's 'consent," to amend the complaint so as to allege thatu SeeRepublic AviationCorp. v. N. L.R. B.,324 U. S 793;Radio Officers' Union etc.v.N. L. R. B.,347 U. S. 451;N. L. R.B. v. Illinois Tool Works,153 F. 2d 811(C. A. 7).u Republic Aviation Corp. v. N. L. R. B.,324 U.S. 793.As the 21 dischargees wereprivileged to refuseto obey theinvalid no-badge rule,we find, contrary to the Respondent'scontention,that it wouldnot effectuate the policiesof the Act to deny themreinstate-ment and back pay for such conduct. SeeFerro Stamping and ManufacturingCo., 93NLRB 1459, 1461.We agree withthe TrialExaminer that a preponderance of the evidence establishesthat Plant Manager Gatti, PersonnelDirector Anthony, andAssistant Foreman Chris-topher interferedwith the rightsof employees to solicit union membership on their owntime.Although the TrialExaminerdid not separately concludethat their conduct vio-lated Section8 (a) (1) of the Act, it is clearfrom his other findings andrecommendedorder thathe intended to do so.16Althoughthe Respondent consented to the specific amendment, it now challenges thelegalityof the TrialExaminer's finding based on this allegation on the ground that noproper charge covering this specificviolationwas filed within 6 months of the occurrenceof the alleged violation.In view of our determination herein, we find it unnecessary topass on this contention. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent discriminatorily applied a rule prohibiting the dis-tribution of union literature on two parking lots and a macadamizedarea adjacent to the plant property by preventing the IUE from dis-tributing literature while allowing the GBBA, the incumbent Union,to do so. The Trial Examiner found, and we agree, that the recorddoes not support this allegation.However, although not alleged as a violation, the Trial Examinerfound that Respondent unlawfully promulgated and invoked this no-distribution rule.We do not adopt the Trial Examiner's conclusionson this point. In our opinion, the present record does not warranta finding that the promulgation of the no-distribution rule constituteda violation of Section 8 (a) (1).ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Kimble GlassCompany, Columbus, Ohio, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Union of Electrical,Radio and Machine Workers, CIO, or in any other labor organizationof its employees, by discriminatorily discharging any of them or bydiscriminating in any other manner in regard to their hire or tenureof employment, or any term or condition of employment.(b)Threatening employees with reprisal for soliciting union mem-bership on their own time or for wearing union badges with theinscription "IUE-CIO" or any other union insignia while at work.(c)Promulgating or enforcing rules which prohibit employeesfrom wearing union buttons, badges, or other union insignia while atwork..(d)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities, except to the extent thatsuch rights may be , affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : KIMBLE GLASS COMPANY583(a)Rescind the rule promulgated on August 14, 1953, which pro-hibits the wearing of any union insignia or badges on companyproperty at any time.(b)Offer to the 21 employees listed in "Appendix A," attachedhereto, immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges and make all said employees whole forany loss of pay they may have suffered by reason of the discriminationagainst them, in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(c)Post at its Columbus, Ohio, plant, copies of the notice attachedhereto and marked "Appendix A." 16 Copies of said notice, to befurnished by the Regional Director of the Ninth Region, shall, afterbeing duly signed by the Respondent, be posted by the Respondentimmediately upon receipt thereof and maintained by it for a periodof sixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Preserve and upon request, make available to the Board or itsagents, for examination or copying, all payroll records, social-securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amounts of back pay due underthe terms of this Order.(e)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent adopted a no-distribu-tion rule in violation of Section 8 (a) (1) and (3) of the Act.MEMBER RODGERS,dissenting :I cannot agreewith the majority that the Respondent, in the factualcontext of this case, violated the Act by unlawfully promulgating arule prohibiting employees from wearing union badges on companyproperty and by discharging 21 named employees for disobeying thisrule.As the circumstances under which the no-badgerule waspromul-gated were not fully developed in the Intermediate Reportand are notsufficientlystated inthe majorityopinion,I shallsummarize themhere.11 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "379288-56-vol. 113-38 584'DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor a number of years, GBBA has been the exclusive bargainingrepresentative of the Respondent's approximately 1,500 employees.In July 1953, about 5 weeks before the expiration of the current con-tract, the IUE-CIO began organizing these employees, and shortlythereafter notified the Respondent of this fact.When it became ap-parent that a rival union campaign was on, Plant Manager Gatti in`consultation with the Respondent's attorneys drafted a set of instruc-tions to supervisors which recognized the employees' right to cam-paign in the plant during their nonworking hours to the extent thatit did not interfere with production.These instructions were madeapplicable to the activities on behalf ofbothunions, without discrimi-nation.At about this time, several employees appeared at work wearinglarge badges containing the legend "IUE-CIO."On August 6, 1953,GBBA representative Lewis informed Plant Manager Gatti that thewearing of these badges in the plant was creating a serious and tensesituation and would lead to violence and work stoppages, and thatbitter feeling among the employees was running so high that he didnot believe he could control the employees.Gatti checked on the situ-ation over a period of days and found that it was "more serious" thanhe had envisaged. From those personal observations and from reportsmade to him by supervisors and employees, Gatti concluded that aprohibition against wearing union buttons by adherents of either ofthe unions was necessary to prevent violence and an interruption ofproduction.The following reports and observations contributed sub-stantially to Gatti's decision to issue the rule in question:On 2 or 3 occasions between August 6 and 14, Lewis called Gatti'sattention to several disturbing incidents among employees in the plantwhich were occasioned by the wearing of the CIO badges. For ex-ample, a threat had been made by a machine operator that if the CIObadges continued to be worn "somebody is going to get a bar shovedthrough their stomachs."On August 10, Superintendent Clark of oneof the departments told Gatti's administrative assistant that super-visors in his department had reported trouble brewing because of theappearance of badges in the plant, and that he had personally verifiedthese reports by interviewing at least six employees.Clark also re-ported this information to Gatti, furnishing him with the names of-employees who had threatened to do violence or walk off the job.Clark reported that Machine Operator Trimmer had said, "I wouldthrow it [this work] in the hole and go home" if any employee wearingthe CIO badge was put on his machine.Machine Operator Fraziertold his shift foreman, "I would go along with the other operators and-Iwould be one of the first to shut my machine down" if these badgesare worn. BIMBLE GLASS COMPANY585Gatti thereupon directed Clark and other supervisors to warn em-ployees that they would be subject to discharge if they engaged in actsof violence. In this connection, the Trial Examiner erred in findingthat management's witnesses admitted that no such disciplinary movewas made. The record also shows that employee Thiel testified thathe was told by Administrative Assistant Ross that if he -(Thiel) orany other employee got into a fight he would be disciplined and alsosubject to discharge.On August 12, GBBA Official Rodgers advised Gatti that the wear-ing of CIO badges was going to cause violence and a work stoppageand that if the badges were continued to be worn, "they were going toclose the front end down."Rodgers also predicted that an outbreakof violence would result unless the badges were removed. Followingthese reports by Lewis and Rodgers, Plant Manager Gatti, on August12, conferred with his assistant, as well as with Personnel DirectorAnthony, as to the measures to be adopted to guard against violenceand work stoppages, and also discussed the problem with the Respond-ent's attorneys.On the evening of August 13, employees Oakes, Root,and Cupp (who were also officials in the GBBA locals) informed Gattithat a bad situation was developing in the plant and that they hadjust witnessed an act of violence in front of the gate house. The inci-dent involved a physical assault by an employee upon a CIO adherentbecause of resentment over the latter's attempt to force the employee'swife,alsoan employee, to take some union literature.EmployeesRoot,` Cupp, and Oakes also informed Gatti that abusive languagewas being exchanged by employees, and that much bickering and un-rest prevailed.They felt that some action should be taken -by Gattiif he wanted to keep the plant going. Concerned over the safety ofthe employees, they stated that the already explosive situation wouldbe aggravated when GBBA members began wearing GBBA badgesof comparable size to those being worn by the CIO adherents, whichthe GBBA had ordered, and predicted that when this occurred, "Hellwas goingto break loose around there." Theyalso warnedGatti thatthere would be another work stoppage, referring to a "wildcat" workstoppage that had occurred on July 17. Gatti expressed his neutralityand indicated that he contemplated promulgating a rule prohibitingthe wearing of union badges which would apply equally to bothunions.During this meeting, Personnel Director Anthony reportedan incidentwhich he had just witnessed in which six employees hadcaused a commotionin the plant by insistingon wearingtheir CIObadges.On August 12, employee Thiel complained to Gatti's administrativeassistant that "those damned CIO buttons were causing most of thetrouble, practically all of it, and if they weren't gotten out of the plantby God we would get them out." Thiel stated further that"some ofthe guys would be getting a flying wedge and just throw them all outof there if the situation kept up the way it was." At the hearing, Thiel 586DECISIONS, OF NATIONAL LABOR RELATIONS BOARDtestified that "you can wave a red flag in front of a bull so long andyou don't know what that bull is going to, do, and that's what wouldhave happened if they had kept waving it in front of me. I don't knowwhat I would have done in the end."-Faced with this situation, which was both serious and threatening,the Respondent, on August 14, posted the following notice settingforth the rule here involved :Effective at once and until further notice, the wearing of anyunion insignia or badge is prohibited on company property at anytime.Trouble among our employees has already occurred. This ruleis necessary in order to maintain harmonious relations in ourplant and to prevent anything of a real serious nature from de-veloping.We are instructing our foreman [sic] to enforce this rule, andwould sincerely appreciate voluntary cooperation of all of ouremployees in this matter.This rule was obviously a nondiscriminatory one. It was equallyapplicable to the wearing of CIO and GBBA insignia. It is undis-puted that 21 CIO adherents continued to wear their union insigniadespite this rule and despite the urgent requests of management offi-cials to remove them so as to avoid violence in the plant. Indeed, onAugust 17-3 days after the rule had been posted-it was observed thata group of 12 to 15 employees were wearing CIO badges in defianceof the rule; when Plant Manager Gatti learned of this, he had thegroup assembled in the plant and urged them to take off the badges sothat it would not be necessary to discharge them, and he explained tothem why the Respondent felt that the rule was necessary. This cer-tainly was an indication that the Respondent had no other motivationthan the safety of its employees and the desire to continue production..With these factual circumstances in mind, the application of the lawseems perfectly clear.InRepublicy AviationCorporation v.N. L. R. B.,324 U. S. 793, the United States Supreme Court stated:These cases bring here for review the action of the National LaborRelations Board in working out an adjustment between the un-disputed right of self-organization assured to employees undertheWagner Act and the equally undisputed right of employerstomaintain discipline in their establishments.Like so manyothers, these rights are not unlimited in the sense that they can beexercised without regard to any duty which the existence of rights-in others may place upon employer or employee. Opportunity toorganize and proper discipline are both essential elements in abalanced society.InBoeing Airplane Company, 103NLRB 1025, the Board reaffirmedthe established principle that a rule prohibiting the wearing of union- KIMBLE GLASS COMPANY587insignia in the plant interferes with employees'organizational rightsunless special circumstances make the rule necessary in order to main-tain discipline and uninterrupted production.The Ninth Circuit, inreviewing this decision,took special note of the fact that"With suchextremely inflammable materials as the passions of the rival unions,the Teamstersand 751, the wearing of the streamers and shop buttonsmust be viewed as the sparkwhich might in a second set everythingmire again.No doctrine can give immunity to symbols and expressionswhich are incitements to crime or violent action in breach of peace."17[Emphasis supplied.]If ever there was a situation where special circumstances existedwhich warranted the promulgation of a rule designed to avert violencebetween adherents of rival unions,this is it.The record is abundantlyclear that the Respondent was genuinely concerned over the repeatedand persistent threats of violence and work stoppages provoked by thewearing of the union insignia.The promulgation of the rule prohibit-ing the wearing of these insignia under such circumstances was clearlycalculated to avert, in the words of the Ninth Circuit,"the sparkwhich mightin a secondset everythingafire again."The majority state that the Respondent,instead of adopting therule in question,should have taken appropriate measures against em-ployees who threatened violence or work stoppages, and the TrialExaminer suggested that the Respondent should have sought out allemployees in the plant who might have made any threats and subjectedthem to individual reprimands and warnings.This line of reasoningwholly ignores the fact, well-recognized in the industrial world, thatin a plant of some 1,700 employees,discipline cannot reasonably bemaintained and enforced on any individual person-by-person basis.Nor should the Board,in this factual context, arrogate to itself the se-lection of alternative methods for coping with an explosive situation-a choice which those actually confronted with the situation, and there-fore closer to it,are far better suited to make.It seems to me, whatever other measures may have been open to theRespondent,that under the circumstances prevailing here it cannot besaid that the no-badge rule was anything other than a reasonable ex--ercise of the recognized responsibilities of management.It is my opinion, in such circumstances as are present here, that theemployer has not only the right,but the duty to act,both in the inter-ests of the safety of all his employees and in the interests of the con-tinued effective operation of his enterprise.To hold otherwise is tohold that an employer must abandon his entire operation to chaos,lest whatever action he take be viewed with disfavorby theMembersof this Board.17Boeing Airplane Company v.N L. R. B.,216 F2d 269(C. A. 9). 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhere, as here, circumstances clearly indicate that the promulga-tion of such a rule is necessary to maintain discipline and insure con-tinued production, that rule should be sustained by this Board. TheEmployer should not be held to 'have violated the law merely becausea majority of the Members of this Board, in anex post factositua-tion, far removed from the exigencies of the problem, feel, in theirjudgment, that some other action or actions on the part of the em-ployermight possiblyhave been sufficient to cope with the situation.Such a holding, and it is implicit in the majority decision, representsnothing more than a substitution of the judgment of this Agency forthe judgment of the Respondent.Aside from constituting poor pub-lic administration, such a decision establishes nothing as to what con-duct in these circumstances can reasonably be relied upon from onecase to another as being within the law. Indeed it imparts an ele-ment of undue peril to the performance of even the most routine re-sponsibilities of management.Neither can I agree with the implication in the majority decisionthat the Respondent was obligated to await an outbreak of actual vio-lence before it acted to remove the cause.The Fourth Circuit an-swered this point of view in concise fashion inMaryland DrydockCompany v. N. L. R. B.,183 F. 2d 538, as follows :The trouble here is that the Board has proceeded upon an errone-ous theory of law in holding that, because no actual disruptionof discipline is shown, the company may not forbid the distribu-tion of literature the reasonable tendency of which is to cause itsdisruption.... To allow the finding of an unfair labor practiceto stand against the company under the circumstances here would.... deny to the company the right to forbid on its premises con-duct which is manifestly destructive of discipline.Since I am convinced that the promulgation of this particular no-badge rule was nothing more than a reasonable exercise of the,neces-sary, responsibilities of management, and in no way a violation of theAct, I would dismiss the complaint in its entirety.18CHAIRMAN FARMER and MEMBER LEEDOM took no part in the consid-eration of the above Decision and Order.' The Trial Examiner relied on certain isolated statements of Plant Manager Gatti,Personnel Director Anthony, and Assistant Foreman Christopher,which purported tolimit employees'rights to engage in union solicitation in the plant,as evidence that theRespondent was illegally motivated in promulgating the no-badge rule.The majorityadopted his findings, although he made no specific findings that these statements consti-tuted independent violations of Section 8 (a) (1).Considering the entire record in thecase and particularly the content and circumstances under which these statements weremade, I am persuaded that these statements amount to no more than requests to theemployees in question not to interfere with other employees at work or to solicit in amanner which-would create disturbances in the plant.For this reason,I would 'find-thatthe statements in question do not establish illegal motivation or constitute violations ofthe Act. KIMBLE GLASSCOMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES589Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations-Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Unionof Electrical, Radio and Machine Workers, CIO, or in any otherlabor organization of our employees, by discriminatorily discharg-ing any of our employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or anyterm or condition of their employment.WE WILL NOT threaten employees with reprisal for solicitingunion membership on their own time or for wearing union badgeswith the inscription "IUE-CIO" or any other union insigniawhile at work.WE WILL NOT promulgate or enforce rules which prohibit em-ployees from wearing union badges or other union insignia whileat work.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above-namedor any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) ofthe Act.WE WILL rescind the rule promulgated on August 14,1953, whichprohibits the wearing of any union insignia or badges on companyproperty at any time.WE WILL offer immediate and full reinstatement to the follow-ing named employees, to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination against them.Thos. MattinglyBillWhitt, Jr.William MesserBill MooreBilly CopleyElmer HicksDenver ScarberryJohnny FitchOrville BosticJohn SorensonElva CordleEdward DeLongRolin HudsonErnest WrightLacy HarveyVirgil RossJoel K. CossnearErnest StewartKenneth TackettKennard NinerDonald Wells 590DECISIONS OF, NATIONAL LABOR RELATIONS BOARD ,All our employees are free to become, remain,or to refrain frombecoming or remaining,members of the above-named or any otherlabor organization,except to the extent that this right may be affectedby an agreement authorized by Section 8 (a) (3) of the Act.KIMBLE GLASS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served bytheGeneralCounsel of the NationalLabor Relations Board,and an answer havingbeen filed bythe above-namedRespondent Company, a hearing involving allegations of unfair labor practices inviolation of Section 8 (a) (1) and(3) of the National Labor Relations Act, asamended,61 Stat.136, herein called theAct,was heldinColumbus,Ohio, onMarch 15,16, and 17,1954, before the duly designatedTrialExaminer.In substance the complaint,as amended at the hearing, alleges and the answerdenies that the Respondent:(1) In August1953,to discourage membership inthe Charging Union: (a) promulgated and invoked rules prohibiting union activityon nonworking time and the wearing of union buttons on company property; (b)threatened employees with discharge;and (c)discriminatorily discharged 21 namedemployees becausetheywore union buttons in the plant; and(2) by suchconductinterfered-with,restrained,and coerced employees in the exercise of rights guaran-teed employees by Section7 of the Act. TheRespondent,in its answer,admittedhaving taken some of the action alleged,but alleged affirmative and legal reasonstherefor.At thehearing all parties were represented and were afforded full opportunityto be heard,to examine and cross-examine witnesses,to introduce evidence perti-nent to the issues, to argue orally upon the record,and to file briefs and proposedfindings and conclusions.General Counsel argued orally.A briefhas been receivedfrom the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,made at theclose of the hearing,ismade by the following findings, conclusions,and recom-mendations.Upon the entire record in the case, and from his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTKimble Glass Company is an Ohio corporation and is a wholly owned subsidiaryof Owens-Illinois Glass Company, also an Ohio corporation.Its principal officeis in Toledo,Ohio, and its plant herein involved is located in Columbus,Ohio, whereit is engaged in the manufacture,sale, and distribution of television picture tubesand allied products.During the year before issuance of the complaint the Respondent caused mate-rials and equipment used by it, and valued at more than$500,000, to be purchasedand transported into the State of Ohio from and through other States of the UnitedStates.During the same period it produced,sold, and shipped from its Columbusplant products valued at more than$1,000,000 to points outside the State of Ohio.The Respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical,Radio and Machine Workers, CIO, is a labororganization admitting to membership employees of the Respondent. KIMBLE GLASS COMPANYIII.THE UNFAIR LABOR PRACTICES591A. The factsThe issues here in dispute all arose in the summer of 1953 when a number of theRespondent's 1,500 production employees-all of whom were required by contractto be members of an AFL union-endeavored to organize in the Charging Union, aCIO affiliate.The effort began shortly before the expiration date of the union-shop contract, and was intensified since, in order to obtain the necessary percentagestandard for filing of a petition with the Board, the Charging Union sought a con-siderable number of applications or authorizations. It appears that the ChargingUnion used the customary organizing methods: distribution. of literature, solicitationof signatures to cards, and the wearing of union buttons in the plant.That management did not wish to have its contractual relationship with the AFLunion upset and that this wish provided a reasonable motive for taking sides seemto be premises well-supported by undisputed and credible evidence.The plantmanager himself, Raymond Gatti, had been the eastern representative of the Amer-ican Flint Glass Workers Union, an AFL affiliate, for a period which he fixed as"1936 to 1940, in there."Marcus Clark, hot end superintendent, testified not onlythat he informed his superiors that individuals in his department were wearing CIObuttons, but also that he was "disturbed" and "concerned" by the CIOcoming into organize and that he did everything he could in an attempt to find out what theemployees' reaction would be.That the officers of the AFL union, which for years had had a contract with theemployer, were moved to open resentment by the invasion of the CIO-thus display-ing a reasonable motive for the coloration of testimony they gave on behalf of theEmployer-is established by their candid statements."Iwas worried about theplant," saidW. J. Lewis, the director for Ohio of the Glass Bottle Blowers Associa-tion,which held the contract. "I think they [the Charging Union] have got allthey can do to organize the unorganized," he also said.Bertie Louise Cupp, financialsecretary of the women's local of the GBBA, admitted that she conveyed the ideatoGatti that they were not "going to stand for another union getting in there andattempting to organize. . , "And Cupp's testimony, on this point as well as others,was "adopted" by Julia Root, president of the women's local.Reviewing the incidents at issue chronologically, it appears that the first occurredabout July 10, shortly after the Charging Union's organizing campaign began.Onor about that date Assistant Foreman C. J. Christopher came up to a group of 3 or 4employees, including Elva Cordle and William Messer, and told them that "anybodycaught signing up CIO cards will be fired." I The evidence establishes thatChristopher at the time was a supervisor within the meaning of the Act.Late in July or early in August several employees began wearing, while at work,buttons indicating their allegiance to the Charging Union.They bore the letters"IUE-CIO."The wearing of the buttons violated neither an existing rule nor prac-tice, since credible evidence establishes that at least the AFL stewards were untilthen accustomed to wearing distinguishing buttons.Nor has the Respondent claimedthat the wearing of the buttons, or that the buttons themselves, created a workinghazard, endangering the safety of the worker, or impeding his production.There is no dispute that in mid-August the Respondent posted a rule prohibitingthe wearing of such buttons and that a few days later it discharged 21 employeeswho declined to be thus deprived of rights which they believed were protected bythe Act.Gatti posted on August 14 the following plant bulletin:-Effective at once and until further. notice, the wearing of any union insigniaor badge is prohibited on company propertyat any time.The quotes are from Messer's credible testimony, corroborated by that of Cordle.Thefinding is based not only upon the demeanor of the witnesses, but also upon the uncon-vincing denial of ChristopherWhen asked directly by the Respondent's counsel whetheror not he had uttered the threat attributed to him, Christopher, he said : "No,sir, I didnot, without any qualificationIn fact, if I . .Interrupted by another question as towhether or not he knew of the CIO campaign on July 10, Christopher said that he did not,and was not aware of it until after July 19. On cross-examination he admittedtalkingto this group of employees in July, and when asked if he could remember what he saidto them, he replied, "Word for word, no sir,nor in substance"He added, "I wouldn'tknow even theprobablesubstance of it." [Emphasis supplied.] 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrouble among our employees has already occurred.This rule is necessaryin order to maintain harmonious relations in our plant and to prevent anythingof a real serious nature from developing.We are instructing our foreman[sic] to enforce this rule,and would sincerelyappreciate voluntary cooperation of all of our employees in this matter.At the time of the shift change the nightbeforethe above notice was posted, ac-cording to his own testimony, Personnel Director Phillip, Anthony asked at leastsix employees to take off the CIO buttons.Anthony also told the employees thatthey were not allowed to "sign cards in the plant." 2The day after the notice was posted Superintendent Clark, previously identified,approached employee Tackett at a time when the employee was not wearing hisbutton, and asked him if he was "one of the guys wearing a CIO badge." Tackettadmitted it.Clark asked him what he thought he had to gain?On August 17, according to the testimony of management witnesses, Gatti roundedup a considerable number of employees who continued to wear JUE buttons de-spite the posted order.Gatti then not only warned them that unless they tookoff the buttons they would be discharged, but also told them they could not signup CIO cards on company property at any time-before work or during their breaks.4After consulting among themselves the employees agreed to remove the buttonsuntil they could obtain counsel of their Union.Having been advised that it was not illegal to wear buttons, several IUE sup-porters put them on again.And on August 19 management began discharging them.On that day and the next 21 employees were summarily discharged-after beinggiven the flat choice of dismissal or taking off the buttons .5 The Respondent readilyadmits that the discharges were because the employees declined to remove their IUEbuttons while in the plant.During the same material period the Respondent imposed and enforced anothernew rule: this relating to the handing out of union leaflets outside the plant gate.Although the details will be reviewed below, in substance the facts are that alldistribution of such literature was prohibited in the two parking lots near theplant and in an area near but outside the plant entrance used by the workers.2 This finding is based upon the credible testimony of employee Messer.Anthony'sdenial is not accepted as credible.The personnel manager himself testified that on thesame occasion he ordered employee Cordle to accompany him to be interviewed by a plantguard for identification as one whom the guard reported as having seen engaging,on com-pany property,but before working hours,in "signing up union membership." Since theofficial took the direct action, by his own admission, to identify an employee whom he hadbeen informed was soliciting on company property, and on his own time, his denial ofcautioning others lacks any reasonable ground for belief.Anthony's claim, moreover,that he cautioned Cordle, ". . . as I did the rest of the group, to exercise great care intheir solicitation so as to not bring about an incident that would lead to violence,"limpsvisibly as an explanationsince,in his preceding sentence, Anthony said : ". . .there wasno indication that the incident was harmful to anyone, and.no one complained."OThe finding rests upon Tackett's straightforward and credible testimony.Clark's de-mal of the remark is not credited. The superintendent readily admitted, on cross-exam-ination, having talked to at least a dozen employees at this time concerning their unionactivities, but said he could not identify them.He also admitted that Tackettwas underhis supervision, and that he could not remember either what he said to these dozen orwhat they said to himFurthermore, as found heretofore, Clark also testified that he was"concerned" about the CIO's effort to organize, and did everything he could to find out theemployee's reaction to it.4 Although Gatti at first denied telling employees they could not solicit on company prop-erty on their own time, his later attempt to explain just what he did say, when consideredin the light of other undisputed facts, deprives his denial of reasonable belief.He claimed,in effect, that he merely told them they must not interfere with others who were working,although they themselves might be on their own timeAs noted before, Personnel Man-ager Anthony had already taken to task one employee, Cordle, for solicitating on companyproperty beforeworking hoursA new rule had been suddenly set up proscribing eventhe wearing of a button on company property and, as described hereinafter, at the sametime management prohibited the distribution of union literature evenoutsidethe plantenclosure,at any time5ThosMattingly, Bill Moore, Denver Scarberry, John Sorenson, Rolin Hudson, VirgilRoss, Kenneth Tackett, Bill Whitt, Jr., Billy Copley, Johnny Fitch, Elva Cordle,ErnestWright, Joel K. Cossnear, Kennard Niner, William Messer, Elmer Hicks, OrvilleBostic,Edward DeLong, Lacy Harvey, Ernest Stewart, and Donald Wells. KIMBLE GLASS COMPANY593B.ConclusionsGeneral Counsel claims that the imposition of the button rule was restraint ofemployees'rights under the Act and that the dismissal of 21 employees becausethey would not abide by it was discrimination in order to discourage membership inand activity on behalf of the Charging Union.The Respondent denies interferenceand discrimination and affirmativelyclaimsthat both the rule and the dischargeswere necessary to prevent violence in the plant and consequent interruption of pro-duction.The Trial Examiner believes that the present Board adheres to the policy followeddown through the years as enunciated inArmour & Company,8 NLRB 1100, at 1111and 1112.There the Board found that the discharge of a union steward for re-fusing to remove his steward's button was in violation of the Act, despite the em-ployer's assertion that the wearing of the button "was causing confusion and com-motion in the plant" and that "there was very likely to be trouble, friction, fights, andeven riots."The Board specifically found that the order directing the removal ofthe button,was interference with rights accorded by the Act, that the employee wasjustified in refusing to comply with the order, and that the discharge was discrimi-natory and illegal.In the same case the Board also found: "... the evidence does not show anybasis for the fear asserted by the Respondent regarding a serious disturbance in theplant."The credible evidence in the present case leads to a similar conclusion.In the first place, in this plant of 1,500 employees, no actual incidents of violence,on company property or interruption of production are claimed by the Respondent.It is reasonableto believe that had any violent acts occurred, some managementrepresentative would at least have said he heard about one of them.The recordis barren of the most rudimentary basis for "fear" that violence would occur-thatof precedent.The Respondent did call,as itsown witnesses, a number of GBBA officials-froman international representative on down-who blandly testified that they had threat-ened-unless the IUE adherents were required to remove their buttons-to take re-taliatorymeasures ranging from an actual strike (this despite a contractual no-strikeclause) to forcibly taking the buttons from the persons of the wearers.Accordingto Gatti such threats were brought to him by a GBBA official as early as August 6.That any fear was instilled in the plant manager on this occasion is a finding whichhis own testimony clearly prevents.For he said, "I must be truthful and admit thatI didn't put too great of a stock in what he was telling me."No evidence indicatesthat any violence occurred in the plant between August 6 and August 14, when therule was posted.As described in the preceding section, however, management pro-ceeded-to discourage the wearing-of the buttons evenbeforeposting-of the notice:particularly in the case of the personnel manager who asked at least six-employees totake them off on August 13.No incident happened between August 6 and 14 which reasonably might havealtered Gatti's initial low estimate of the stock value of the union official's threat.Yet apparently he would have the Trial Examiner and the Board believe that whenseveral GBBA officials voiced similar threats on August 13 he was forced to believethey would be carried out. Such a conclusion would be naive indeed, in view of thetestimony of Howard Rodgers, secretary of the GBBA and a witness for the Em-ployer, concerning his final interview with Gatti before the latter posted the notice.Rodgers said that just before leaving the office he was asked by Gatti if he was "prettysure there would be violence," and he had replied that he "could guarantee him thatthere would be violence unless the buttons were taken off."Contrary to the crisis which management witnesses declared was threatening plantpeace and production, the actual facts depicit a situation more resembling one ofcheerful collaboration.The GBBA officials were understandably concerned aboutthe IUE campaign.As Lewis said on the witness stand, he thought the IUE hadenough to do to organize the unorganized, and two other GBBA officials admittedthat they made it clear to Gatti that they did not intend to stand for another unioncoming intothe plant.Reasonably enough they desired the aid of management incurbing the organizing activities of the IUE.And they gained that end by the processcommonly known as "doing it by mirrors." On the day before issuing the rule, ac-cording to Gatti's own testimony, (1) Rodgerscame in promisingviolence; (2) heasked the union official "what in his mind was the thing we could do [to] prevent thisviolence"; and (3) Rodgers replied "prevent the wearing of these union buttons"; 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhereupon,according to Rodgers,he was asked if he was "pretty sure" there wouldotherwise be violence and he said he could"guarantee" it.Reasonably appraised,itwould appear that had management entertained any real'fear of impending disaster,some move would have been made to warn or disciplinethose who said they would bring it about.Yet management witnesses admitted thatno such disciplinary move was made.On the contrary, as noted above, both the per-sonnel manager and the superintendent as well as Gatti went instead to the button-wearers and, in effect; urged and threatened them thatunlessthey took off the but-tons they would have to be discharged to prevent their being victims of violence. Ifthe real desire of management had been to maintain peace and uninterrupted produc-tion,reason would have suggested,it appears to the Trial Examiner,that action betaken against those who threatened misconduct and not against the prospective vic-tims.Upon all the evidence, the Trial Examiner is persuaded that the Respondent pos-sessed a justifiable disinclination to have its peaceable relationship with the GBBA up-set by a heated campaign, a Board election, and the possibility of having to adjust itselfto a new bargaining agent.The conclusion is supported not only by previous findings,but also by conductof managementofficials when many of the 21 employees weredischarged.One group was kept by management about an hour before being per-mitted to leave.They were asked by the officials why they were wearing the CIObuttons, and what was wrong with the AFL. The employees protested that therealready was a rule in the plant against fighting and asked Gatti why this new rule wasnecessary.Gatti replied that he would make any rule he wanted to.Gatti also toldthem that when they were on company property no time was their own, and that therewould be no signing up of cards on company property at any time. Even before themen were herded into the office,the officials displayed their real reason for the im-pending action.It is undisputed that Gatti himself approached one employee, notwearing a button, and asked him if he had one. The employee had a badge in hispocket and admitted he did have one, whereupon Gatti ordered him to come alongwith the rest.He was fired. Raymond Ross, Gatti's assistant, readily admitted thatjust before the group discharges "I toured the plant to determine whether or not therewere any other employees displaying CIO buttons...As Ross accompanied the.group collected,also according to his own testimony,"we passed a group of womenwho made catcalls and derogatory remarks to this CIO group...So far as therecord shows Ross took no action against the employees making the disturbance, butmerely took the IUE adherents along to the office for discharge.Coincident with the posting of the rule and the discharges was another phase ofthe Respondent's effort to curb theorganizingefforts of the IUE: the prohibition ofdistributing literature near the plant entrance.In broad terms, it is General Counsel's contention that the Respondentdiscrimina-torilyprohibited such distribution by the Charging Union "at or about the entrance"to the plant.During the hearing he made it plain that by "discriminatorily"he meant,in part, that the Charging Union was prevented from such activity while the GBBAwas permitted to engage in it.There is insufficient evidence to support the allega-tion of disparity of treatment.While it may have been that in an isolated case someguard may have turned his head aside when a GBBA representative was passing outhandbills, it must be found that management's instructions to the guards were in-tended to prevent both labor organizations from using the forbidden area, and thatin general these instructions were carried out.Effectual, if not actual, discrimination, however, was caused by the very issuanceof the order.In the existing situation-caused by the union-shop contract-theGBBA already enjoyed a favored position in contest with any other labor organiza-tion.All employees in the recognized unit were required to be members of it.Appeals for adherence to it were unnecessary until the IUE began its campaign.Andany company action depriving employees of their legal right to receive informationfor possible consideration in exercising their legal right to choose another bargainingrepresentative would,under the circumstances existing,effectively discriminate infavor of the union holding the contract and against the union seeking members.Threeprincipal places are in question:two parking lots and an area near theentrance used by production employees while entering or leaving the plant.On thebasis of all the evidence,the Trial Examiner cannot find that management was un-justified in preventing circularization in the parking lots.Gatti's testimony is notseriously challenged to the effect that parking facilities were inadequate for the largenumber of employees using them,and that particularly at shift-changing hours con-ditionswere hazardous.No credible reason was advanced by management, how-ever, for preventing distribution on its property near the employees' entrance.The KIMBLE GLASSCOMPANY595latter area is macadamized and is commonly used for disembarking employees orothers coming to the plant by cab. That this space, running back about 35 feet fromthe public road to the guardhouse entrance, was company property is undisputed.But it appears to have been,and still is being, used by the public generally. It isopen, unfenced.The public street which this area approaches is narrow-being but23 feet from curb to curb, and is crowded with automobile traffic when employeesenter and leave the plant. In the absence of any justifiable reason for barring dis-tribution in this area, and in view of foregoing findings that management had madeitclear that it would permit no IUE activity on company property at any time, theTrial Examiner concludes and finds that establishing and invoking the rule prohibit-ing distribution here was in restraint of employees' rights under the Act and for thepurpose of discouraging membership in the Charging Union.In summary, the Trial Examiner concludes and finds that the preponderance ofcredible evidence: (1) Does not support the Respondent's contentions as to the meritsof its stated reasons for the discharge of the 21 employees, and for the inaugurationand enforcement of the rules concerning button wearing in the plant and the dis-tribution of union literature outside the entrance to the plant; and (2) sustains theallegations of the complaint that such action was discriminatory, for the purpose ofdiscouraging membership in the Charging Union, and constituted interference, re-straint, and coercion of employees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce in the sev-eral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirm-ative action which will effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of 21 employees, the Trial Examiner will recommend thatthe Respondent offer them immediate and full reinstatement to`their former or sub-stantially equivalent positions, without prejudice to their seniority and. other rightsand privileges, and make them whole for any loss of pay they may have sufferedas a result of the discrimination against them by payment to each of them of a sumof money equal to that which he would normally have earned from the date of suchdiscrimination to the offer of reinstatement, less his net earnings during such period.The back pay is to be computed in the manner established by the Board in F. W.Woolworth Company(90 NLRB 289). It will also be recommended that the Re-spondent preserve and upon reasonable request make all pertinent records avail-able to the Board or its agents for the checking of amounts due.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices may be anticipated.The remedy shouldbe coextensive with the threat. It will therefore be recommended that the Respond-ent cease and desist from infringing in any manner upon the rights guaranteed em-ployees in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Union of Electrical, Radio and Machine Workers, CIO, is a labororganization within the meaning of Section 2 (5) of the Act.`2.By discriminating in regard to the hire and tenure of employment of the 21employees named in Appendix A, thereby discouraging membership in the above-named labor organization, the Respondent has engaged in and is engaging in unfairlabor practices within themeaning ofSection 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]I